Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  January 20, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  144072 (79)                                                                                            Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
  ITALO PARISE,                                                                                              Brian K. Zahra,
            Plaintiff-Appellant,                                                                                        Justices

  v                                                                   SC: 144072
  DETROIT ENTERTAINMENT, L.L.C.,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for full-Court review of the motion to disqualify
  Chief Justice YOUNG and Justice MARKMAN is considered, and it is GRANTED. Upon
  full-Court consideration of the plaintiff’s motion, we DENY the motion for the reason
  that no justice is persuaded that there is any ground for the disqualification of Chief
  Justice YOUNG or Justice MARKMAN.

         YOUNG, C.J. (not participating). I do not participate in the order or the full
  Court’s decision on the motion for disqualification of another justice, pursuant to MCR
  2.003(D)(3)(b), for the reasons stated in my November 25, 2009, dissent from the rule’s
  promulgation 1 and in my March 31, 2010, statement of nonparticipation in a similar
  motion in Pellegrino v Ampco Systems Parking. 2 I believe that rule to have serious
  constitutional flaws.




  1
      See 485 Mich cxxx, clxvii-clxxxv (YOUNG, J., dissenting).
  2
      485 Mich 1134, 1155-1165 (2010) (YOUNG, J., not participating).



                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 20, 2012                    _________________________________________
            t0118                                                                Clerk